Mr. Presiding Justice Graves delivered the opinion of the court. 3. Appeal and error, § 867*—manner in which bill of exceptions should appear in abstract. Where a bill of exceptions is a part of the record there should be something in the abstract to indicate where it begins and ends. There should be a certificate of the trial judge at the end and not in the middle of the bill of exceptions, and it should so appear in the abstract. 4. Appeal and eror, § 867*—order of arranging matter in the abstract. Matter as it appears in the record should appear in the same order in the abstract. 5. Appeal and error, § 1306*—when presumed that replication was filed. Where no replication to a plea is preserved in the record, it may be presumed that a general replication was filed where the record recites that “issue being joined a trial by jury is waived and cause is submitted to the court for trial without the intervention of a jury.” 6. Appeal and error, § 1000*—when error in refusing admission of evidence not presented for review. Error of court in refusing admission of evidence not presented for review where there is nothing in the bill of exceptions to show that the court excluded the evidence. 7. Replevin, § 124*—when evidence insufficient to show plaintiffs title to the property. In replevin to recover two wagons levied upon by the defendant, an officer, under an execution on a judgment against a third party, the plaintiff claiming ownership of the property as a purchaser at a mortgagee’s sale, a judgment in favor of defendant held sustained by the evidence, it appearing from the record that such third party had been owner of the property and up to the time of the levy had possession thereof, and there being no evidence tending to show that such party had ever parted with his title or possession.